 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall direct that an election be held in the follow-ing group of employees of the Employer at its Simpson and Carbon-,,dale,Pennsylvania, plants : All machine shop employees, including-welders, tool- and die-makers, machinists, machine operators, setupman, and tool-crib attendant, but excluding all other employees, office,employees, professional employees, watchmen, guards, and supervis-ors within the meaning of the Act.If a majority of the employees in the voting group above vote for-thePetitioner they will be taken to have indicated their desire torconstitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certifica--tion of representatives to the Petitioner for such unit, which theBoard, under such circumstances, finds appropriate for purposes ofcollective bargaining.In the event a majority vote for the Inter-venor, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election to-such effect.[The Board dismissed the petition in Cases Nos. 4-RC-2157, 4-RC-`2158, 4-RC-2160, 4-RC-2161, 4-RC-2163, and 4-RC-3164.]![Text of Direction of Election omitted from publication.]_LAW TANNINGCOMPANY,PETITIONERandLOCAL47, INTERNATIONALFuRAND LEATHERWORKERSUNIONOF THE UNITED STATES ANDCANADA.Case No. 13-RM-195. July 21, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen, hear-ing officer. - The-hearing officer's rulings made at the hearing,are.,free-from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of-the Act.2.On December 19, 1952, after a Board-ordered election,l the Unionwas certified as the collective-bargaining representative of the pro-duction and maintenance employees at the Employer's Milwaukee,Wisconsin, split leather processing plant.There is no contractualrelationship between the parties.On December 24, 1953, ,the 'Em-'-ployer filed the instant petition.We must, however, decline to pursue this investigation of repre-sentatives any further.The Board, on May 28, 1954, found that1 Case No. 13-RC-3008109 NLRB No. 46. NORTH AMERICAN AVIATION, INC.269the International Fur and Leather Workers Union of the UnitedStates and Canada is not in compliance with Section 9 (h) of the Act,and ordered that no further benefits under the Act be accorded tothat labor organization or to any of its affiliates or constituent unitsuntil said labor organization has complied with the requirements ofSection 9 (h) of the Act.2As the only union involved herein is anaffiliate of the International Fur and Leather Workers of the UnitedStates and Canada and as the latter organization is still out of com-pliance, a continuance of this investigation would contravene theorder of May 28 by permitting a noncomplying union to be the bene-ficiary of a Board investigation.3We must therefore dismiss thepetition.-'[The Board dismissed the petition.]2 Compliance Status of International Fur & Leather Workers Unionof the United Statesand Canada,108 NLRB 1190.3The Federal Refractories Corporation,100 NLRB 257.4We accordingly find it unnecessary to pass upon any of theissues raised in thisproceeding,NORTHAMERICANAVIATION, INC.andINDEPENDENTAIRCRAFTWORKERS ASSOCIATION,PETITIONER.CaseNo.9-RC-2140.July21,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Orville E. Andrews,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.,-3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9i International Union, United Automobile, Aircraft and Agricultural Implement WorkersUnion of America, UAW-CIO, and its Local 927, hereinafter called UAW, were permittedto intervene on the basis of a contract covering the Employer's employees.The Petitioner, Employer, and UAW contend that the motion of theInternational Unionof Operating Engineers, Local 89, AFL, hereinafter called Engineers, to Intervene shouldbe denied on the ground that its request was untimely.Although theEngineers did notseek to intervene until the close of the first day of a 4-dayhearing,we shall permit it tointervene; as., the record shows It, had acquired a -suiilent representativestatus prior tothe closeof the hearing.UnitedBoatService Corporation,55 NLRB 671 ;Heintz Manu-facturing Company,100 NLRB 1521.The UAW's request for oral argument Is hereby denied, as the record and briefs, inour opinion,adequately present theissues andthe positions of the parties.109 NLRB No. 44.